Name: Commission Implementing Regulation (EU) 2017/162 of 31 January 2017 operating deductions from fishing quotas available for certain stocks in 2016 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2016/2226 operating deductions from fishing quotas available for certain stocks in 2016 on account of overfishing in the previous years
 Type: Implementing Regulation
 Subject Matter: fisheries;  international law;  maritime and inland waterway transport
 Date Published: nan

 1.2.2017 EN Official Journal of the European Union L 27/101 COMMISSION IMPLEMENTING REGULATION (EU) 2017/162 of 31 January 2017 operating deductions from fishing quotas available for certain stocks in 2016 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2016/2226 operating deductions from fishing quotas available for certain stocks in 2016 on account of overfishing in the previous years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2), (3) and (5) thereof, Whereas: (1) Fishing quotas for the year 2015 were established by:  Council Regulation (EU) No 1221/2014 (2),  Council Regulation (EU) No 1367/2014 (3),  Council Regulation (EU) 2015/104 (4), and  Council Regulation (EU) 2015/106 (5). (2) Fishing quotas for the year 2016 were established by:  Regulation (EU) No 1367/2014,  Council Regulation (EU) 2015/2072 (6),  Council Regulation (EU) 2016/72 (7), and  Council Regulation (EU) 2016/73 (8). (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Commission Implementing Regulation (EU) 2016/2226 (9) has established deductions from fishing quotas for certain stocks in 2016 on account of overfishing in the previous years. (5) However, for certain Member States, no deductions could be operated by Implementing Regulation (EU) 2016/2226 from quotas allocated for the overfished stocks because such quotas were not available for those Member States in the year 2016. (6) Article 105(5) of Regulation (EC) No 1224/2009 provides that, if it is not possible to operate deductions on the overfished stock in the year following the overfishing because the Member State concerned has no available quota, deductions may be operated on other stocks in the same geographical area or with the same commercial value. According to Commission Communication 2012/C 72/07 (10) such deductions should be preferably operated from quotas allocated for stocks fished by the same fleet as the fleet that overfished the quota, taking into account the need to avoid discards in mixed fisheries. (7) In certain cases, exchanges of fishing opportunities concluded in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (11) enabled partial deductions from the same stocks in the framework of Implementing Regulation (EU) 2016/2226. The remaining deductions should be operated on quotas for other stocks pursuant to Article 105(5) of Regulation (EC) No 1224/2009. (8) The Member States concerned have been consulted with regard to the proposed deductions from quotas allocated for stocks other than those which have been overfished. (9) In 2015, Spain has overfished its quota for skates and rays in Union waters of ICES Subareas VIII and IX (SRX/89-C.). By letter of 30 September 2016, Spain requested to spread the deduction due over 2 years. In view of the information provided and considering that a significant loss of quota would produce excessive discards of the species concerned, in accordance with point 3, letter (b) of the Communication 2012/C 72/07, this request can be accepted. (10) As regards sandeel in geographical area of ICES divisions IIa, IIIa and subdivision IV, given Denmark has overfished its total allowable catches in Union waters of management area 1 as defined in Annex IID of Regulation (EU) 2015/104 in 2015, it is required to operate deductions. In 2016, minimal catches have been allowed for sandeel in these waters in order to monitor the abundance of sandeel. However, with the said deductions it is impossible to maintain the monitoring system (12) advised by the International Council for the Exploration of the Sea (ICES) to manage sandeel. Therefore, deductions for the quotas overfished by Denmark in 2015 in this area should be operated from sandeel management area 3. (11) Moreover, certain deductions required by Implementing Regulation (EU) 2016/2226 appear to be larger than the adapted quota available in the year 2016 and, as a consequence, cannot be entirely operated in that year. According to Communication 2012/C 72/07, the remaining amounts should be deducted from the adapted quotas available in subsequent years until the full overfished amount is paid back. (12) Implementing Regulation (EU) 2016/2226 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed in Regulations (EU) No 1367/2014, (EU) 2015/2072, (EU) 2016/72 and (EU) 2016/73 for the year 2016 referred to in the Annex I to this Regulation shall be reduced by applying the deductions on the alternative stocks set out in that Annex. Article 2 The Annex to Implementing Regulation (EU) 2016/2226 is replaced by the text in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) No 1221/2014 of 10 November 2014 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 43/2014 and (EU) No 1180/2013 (OJ L 330, 15.11.2014, p. 16). (3) Council Regulation (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks (OJ L 366, 20.12.2014, p. 1). (4) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (5) Council Regulation (EU) 2015/106 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 19, 24.1.2015, p. 8). (6) Council Regulation (EU) 2015/2072 of 17 November 2015 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 1221/2014 and (EU) 2015/104 (OJ L 302, 19.11.2015, p. 1). (7) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). (8) Council Regulation (EU) 2016/73 of 18 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks in the Black Sea (OJ L 16, 23.1.2016, p. 1). (9) Commission Implementing Regulation (EU) 2016/2226 of 9 December 2016 operating deductions from fishing quotas available for certain stocks in 2016 on account of overfishing in the previous years (OJ L 336, 10.12.2016, p. 28). (10) Communication from the Commission  Guidelines for deduction of quotas under article 105(1), (2) and (5) of Regulation (EC) No 1224/2009 (2012/C-72/07) (OJ C 72, 10.3.2012, p. 27). (11) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (12) http://www.ices.dk/sites/pub/Publication%20Reports/Expert%20Group%20Report/acom/2016/HAWG/13%20HAWG%20Report%202016%20-%20Sec%2011%20Sandeel%20in%20Division%203.a%20and%20Subarea%204.pdf ANNEX I Deductions from quotas for alternative stocks Member State Species code Area code Species name Area name Permitted landings 2015 (Total adapted quantity in kilograms) (1) Total catches 2015 (qty in kilograms) Quota con-sumption (%) Overfishing related to permitted landing (qty in kilograms) Multiplying factor (2) Additional multiplying factor (3) (4) Outstanding deduction from previous years (5) (qty in kilograms) Deductions 2016 (qty in kilograms) Deductions already applied in 2016 on the same stock (qty in kilograms) (6) Remaining quantity to be deducted on alternative stock (qty in kilograms) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) DK DGS 03A-C. Spurdog/dogfish Union waters of IIIa 0 3 840 N/A 3 840 1,00 / / 3 840 0 3 840 Deduction to be made on the following stock DK NEP 3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 / / / / / / / / / 3 840 DK DGS 2AC4-C Spurdog/dogfish Union waters of IIa and IV 0 1 540 N/A 1 540 1,00 / / 1 540 0 1 540 Deduction to be made on the following stock DK NEP 2AC4-C Norway lobster Union waters of IIa and IV / / / / / / / / / 1 540 DK NOP 04-N. Norway pout Norwegian waters of IV 0 28 270 N/A 28 270 1,00 / / 28 270 0 28 270 Deduction to be made on the following stock DK NOP 2A3A4. Norway pout IIIa; Union waters of IIa and IV / / / / / / / / / 28 270 ES BUM ATLANT Blue marlin Atlantic Ocean 20 360 134 082 658,56 113 722 2,0 A 172 878 514 044 0 514 044 Deduction to be made on the following stock ES SWO AN05N Swordfish Atlantic Ocean, North of 5 ° N / / / / / / / / / 514 044 ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II 0 24 239 N/A 24 239 1,00 A / 36 359 0 36 359 Deduction to be made on the following stock ES POK 1N2AB. Saithe Norwegian waters of I and II / / / / / / / / / 36 359 FR GHL 1N2AB. Greenland halibut Norwegian waters of I and II 2 000 7 957 397,85 5 957 1,00 / / 5 957 0 5 957 Deduction to be made on the following stock FR OTH 1N2AB. Other species Norwegian waters of I and II / / / / / / / / / 5 957 NL ANE 08. Anchovy VIII 0 12 493 N/A 12 493 1,00 / / 12 493 0 12 493 Deduction to be made on the following stock NL WHB 1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV / / / / / / / / / 12 493 NL HKE 3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 0 1 575 N/A 1 575 1,00 A+C (7) / 2 363 0 2 363 Deduction to be made on the following stock NL HKE 2AC4-C Hake Union waters of IIa and IV / / / / / / / / / 2 363 NL WHG 56-14 Whiting VI; Union and international waters of Vb; international waters of XII and XIV 0 11 475 N/A 11 475 1,00 / / 11 475 0 11 475 Deduction to be made on the following stock NL HKE 8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe / / / / / / / / / 11 475 PT GHL 1N2AB. Greenland Halibut Norwegian waters of I and II 0 6 098 N/A 6 098 1,00 / / 6 098 0 6 098 Deduction to be made on the following stock PT RED 1N2AB. Redfish Norwegian waters of I and II / / / / / / / / / 6 098 PT POK 1N2AB. Saithe Norwegian waters of I and II 9 700 9 690 99,90  10 / / 145 616 145 606 53 145 553 Deduction to be made on the following stock PT RED 1N2AB. Redfish Norwegian waters of I and II / / / / / / / / / 145 553 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013, quota transfers from 2014 to 2015 in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3), with Article 5a of Regulation (EU) No 1221/2014, with Article 18a of Regulation (EU) 2015/104 or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009 and provided that the extent of overfishing exceeds 10 %. (4) Letter A indicates that an additional multiplying factor of 1,5 has been applied due to consecutive overfishing in the years 2013, 2014 and 2015. Letter C indicates that an additional multiplying factor of 1,5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities that could not be deducted in 2015 pursuant to Commission Implementing Regulation (EU) 2015/1801 (OJ L 263, 8.10.2015, p. 19) as amended by Commission Implementing Regulation (EU) 2015/2404 (OJ L 333, 19.12.2015, p. 73) because there was no or not sufficient quota available. (6) Quantities that could be deducted on the same stock thanks to exchange of fishing opportunities concluded in accordance with Article 16(8) of Regulation (EU) No 1380/2013. (7) Additional multiplying factors are not cumulative and operated only once. ANNEX II The Annex to Implementing Regulation (EU) 2016/2226 is replaced by the following: ANNEX Deductions from quotas for stocks which have been overfished Member State Species code Area code Species name Area name Initial quota 2015 (quantity in kilograms) Permitted landings 2015 (Total adapted qty in kilograms) (1) Total catches 2015 (qty in kilograms) Quota consumption related to permitted landings (%) Overfishing related to permitted landing (qty in kilograms) Multiplying factor (2) Additional multiplying factor (3) (4) Outstanding deductions from previous years (5) (qty in kilograms) Deductions to apply in 2016 (qty in kilograms) (6) Deductions already applied in 2016 (qty in kilograms) (7) To be deducted in 2017 and following year(s) (qty in kilograms) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) (16) BE SOL 24-C. Common sole Union waters of IIa and IV 991 000 929 510 939 590 101,08 10 080 / / / 10 080 10 080 / BE SRX 07D. Skates and rays Union waters of VIId 72 000 70 511 69 495 98,56  1 016 / / 1 097 81 81 / BE SRX 2AC4-C Skates and rays Union waters of IIa and IV 211 000 245 500 256 147 104,34 10 647 / / / 10 647 10 647 / BE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 725 000 915 262 918 243 100,33 2 981 / / / 2 981 2 981 / DE T/B 2AC4-C Turbot/Brill Union waters of IIa and IV 186 000 349 000 350 186 100,34 1 186 / / / 1 186 (12) 1 186 / DK COD 03AN. Cod Skagerrak 3 336 000 3 223 407 3 349 360 103,91 125 923 / (C) (8) / 125 923 125 923 / DK DGS 03A-C. Spurdog/dogfish Union waters of IIIa 0 0 3 840 N/A 3 840 1,00 / / 3 840 3 840 / DK DGS 2AC4-C Spurdog/dogfish Union waters of IIa and IV 0 0 1 540 N/A 1 540 1,00 / / 1 540 1 540 / DK HER 03A-BC Herring IIIa 5 692 000 5 770 000 6 056 070 104,96 286 070 / / / 286 070 286 070 / DK NOP 04-N. Norway pout Norwegian waters of IV 0 0 28 270 N/A 28 270 1,00 / / 28 270 28 270 / DK SAN 234_1 Sandeel Union waters of sandeel management area 1 125 459 000 115 924 000 130 977 950 112,99 15 053 950 1,2 / / 18 064 740 18 064 740 (14) / DK SAN 234_6 Sandeel Union waters of sandeel management area 6 206 000 219 000 228 860 104,50 9 860 / / / 9 860 9 860 / ES ALF 3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 67 000 80 045 62 544 78,13  9 496 (9) / / 16 159 6 663 5 846 817 ES ANE 08. Anchovy VIII 22 500 000 22 923 784 24 068 471 104,99 1 144 687 / / / 1 144 687 1 144 687 / ES BSF 8910- Black scabbard-fish Union and international waters of VIII, IX and X 12 000 30 050 110 0,37  26 936 (10) / / 29 639 2 703 0 2 703 ES BUM ATLANT Blue marlin Atlantic Ocean 10 360 20 360 134 082 658,56 113 722 2,0 A 172 878 514 044 514 044 / ES COD 1/2B Cod I and IIb 13 283 000 12 182 091 12 391 441 101,72 209 350 / / / 209 350 209 350 / ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 0 24 239 N/A 24 239 1,00 A / 36 359 36 359 / ES RED N3LN. Redfish NAFO 3LN / 171 440 173 836 101,40 2 396 / / / 2 396 2 396 / ES SOL 8AB. Common sole VIIIa and VIIIb 9 000 6 968 7 397 106,13 (429) (11) / (A+C) (8) (13) 2 759 2 759 2 759 / ES SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 43 800 412 000 445 713 108,18 33 713 / / / 33 713 33 713 / ES SRX 89-C. Skates and rays Union waters of VIII and IX 1 057 000 650 485 771 246 118,56 120 761 1,2 / 118 622 263 535 131 768 (15) 131 767 (15) ES USK 567EI. Tusk Union and international waters of V, VI and VII 46 000 135 008 62 646 46,40  72 362 / / 58 762 0 / / ES WHM ATLANT White marlin Atlantic Ocean 24 310 24 310 68 613 282,24 44 303 1,00 A 72 539 138 994 0 138 994 FR GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 2 000 7 957 397,85 5 957 1,00 / / 5 957 5 957 / FR HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 5 561 000 5 760 984 5 775 607 100,25 14 623 / / / 14 623 14 623 / FR PLE 7HJK. Plaice VIIh, VIIj and VIIk 17 000 57 007 59 833 104,95 2 826 / / / 2 826 2 826 / FR SRX 07D. Skates and rays Union waters of VIId 602 000 591 586 689 868 116,61 98 282 1,00 / / 98 282 98 282 / FR SRX 89-C. Skates and rays Union waters of VIII and IX 1 298 000 1 507 000 1 578 469 104,74 71 469 / / / 71 469 71 469 / IE COD 07A. Cod VIIa 120 000 134 776 138 122 102,48 3 346 / / / 3 346 3 346 / IE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 1 048 000 946 554 1 044 694 110,37 98 140 1,00 / / 98 140 98 140 / NL ANE 08. Anchovy VIII / 0 12 493 N/A 12 493 1,00 / / 12 493 12 493 / NL COD 2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 2 800 000 1 340 520 1 348 815 100,62 8 295 / (C) (8) / 8 295 8 295 / NL HER *25B-F Herring II, Vb north of 62 ° N (Faroes waters) 1 104 000 1 841 160 2 230 998 121,17 389 838 1,4 / / 545 773 522 222 23 551 NL HKE 3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 / 0 1 575 N/A 1 575 1,00 A+C (13) / 2 363 2 363 / NL MAC *3A4BC Mackerel IIIa and IVbc 490 000 1 084 500 1 090 087 100,52 5 587 / / / 5 587 5 587 / NL POK 2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 68 000 56 600 63 411 112,03 6 811 1,00 / / 6 811 5 754 1 057 NL SRX 2AC4-C Skates and rays Union waters of IIa and IV 180 000 245 300 252 765 103,04 7 465 / / / 7 465 7 465 / NL T/B 2AC4-C Turbot and brill Union waters of IIa and IV 2 579 000 2 783 000 2 793 239 100,37 10 239 / / / 10 239 10 239 / NL WHB 1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 36 711 000 55 297 456 55 584 332 100,52 286 876 / / / 286 876 286 876 / NL WHG 2AC4. Whiting IV; Union waters of IIa 699 000 527 900 547 717 103,75 19 817 / / / 19 817 19 817 / NL WHG 56-14 Whiting VI; Union and international waters of Vb; international waters of XII and XIV / 0 11 475 N/A 11 475 1,00 / / 11 475 11 475 / PT GHL 1N2AB Greenland Halibut Norwegian waters of I and II / 0 6 098 N/A 6 098 1,00 / / 6 098 6 098 / PT POK 1N2AB. Saithe Norwegian waters of I and II / 9 700 9 690 99,90  10 / / 145 616 145 606 53 145 553 UK COD 2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 11 369 000 14 828 600 14 846 189 100,12 17 589 / (C) (8) / 17 589 17 589 / UK HER 4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 62 292 000 66 892 860 68 024 970 101,69 1 132 100 / / / 1 132 110 1 132 110 / UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 245 363 000 237 093 794 242 496 391 102,28 5 402 597 / (A) (8) / 5 402 597 5 402 597 / UK MAC *3A4BC Mackerel IIIa and IVbc 490 000 620 500 626 677 101,00 6 177 / / / 6 177 6 177 / UK SAN 234_1 Sandeel Union waters of sandeel management area 1 2 742 000 1 219 400 2 000 034 164,02 780 634 2,00 / / 1 561 268 95 100 1 466 168 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers from 2014 to 2015 in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3), with Article 5a of Council Regulation (EU) No 1221/2014 (OJ L 330, 15.11.2014, p. 16), with Article 18a of Council Regulation (EU) 2015/104 (OJ L 22, 28.1.2015, p. 1) or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009 and provided that the extent of overfishing exceeds 10 %. (4) Letter A  indicates that an additional multiplying factor of 1,5 has been applied due to consecutive overfishing in the years 2013, 2014 and 2015. Letter C  indicates that an additional multiplying factor of 1,5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities that could not be deducted in 2015 pursuant to Regulation (EU) 2015/1801 as amended by Regulation (EU) 2015/2404 because there was no or not sufficient quota available. (6) Deductions to operate in 2016 as established by Commission Implementing Regulation (EU) 2016/2226 (OJ L 336, 10.12.2016, p. 38). (7) Deductions to operate in 2016 that could be actually applied considering the available quota on the day of entry into force of Implementing Regulation (EU) 2016/2226. (8) Additional multiplying factor not applicable because the overfishing does not exceed 10 % of the permitted landings. (9) Remaining unused quantity after the transfer of 8 005 kilograms from 2015 to 2016 operated pursuant to Commission Implementing Regulation (EU) 2016/1142 (OJ L 189, 14.7.2016, p. 9). (10) Remaining unused quantity after the transfer of 3 004 kilograms from 2015 to 2016 operated pursuant to Implementing Regulation (EU) 2016/1142. (11) Quantities below 1 tonne are not considered. (12) At Germany's request, additional landings up to 10 % of the T/B quota were permitted by the Commission according to Article 3(3) of Regulation (EC) No 847/96. (13) Additional multiplying factors are not cumulative and operated only once. (14) To be deducted from SAN/234_3 (sandeel management area 3). (15) At Spain's request, the deduction of 263 535 kilos due in 2016 will be equally spread over two years (2016 and 2017).